Title: From John Adams to Thomas McKean, 29 October 1814
From: Adams, John
To: McKean, Thomas



Dear Sir
Quincy Oct. 29. 1814

The Revd. Mr Edward Everett, though in early youth is desirous of Seeing the oldest Patriot and Statesman in America; and to gratify him I give him a Letter to you.
As I cannot Say enough of him, I have a great mind to Say nothing at all; but I will Say, he has given to the World proofs of Genius Learning and Industry, which might be compared to a Pascal at his Age.
Mr Colman has a Letter, which I have not yet received: I am afraid I owed you one Letter before. Old Age must be my Apology; though it can be none for you who write like a young Man, to your old / Friend

John Adams